This court finds from the record and the entry of the court of appeals that the judgment of that court is in effect a determination by that court that the judgment of the court of common pleas was against the weight of the evidence on the issue of contributory negligence, and this court finds from the record that it was the function of the jury to weigh the evidence on that issue as well as the other issues in the case.
It is, therefore, ordered and adjudged by this court, on the authority of Stugard, Admr., v. P., C., *439C. & St. L. Ry. Co., 92 Ohio St, 318, that the judgment of the court of appeals be, and the same is hereby, modified so as to provide that the judgment of the court of common pleas be reversed on the ground that the verdict of the jury, and the judgment entered thereon, was against the weight of the evidence, and the cause is remanded to said court of common pleas for further proceedings according to law.

Judgment modified and cause remanded.

Nichols, C. J., Wanamaker, Newman, Matthias and Johnson, JJ., concur.